Citation Nr: 1416032	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to August 1992.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2011, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes that are relevant to the issue on appeal, but they were of record and considered by the AMC in the August 2012 supplemental statement of the case (SSOC).


FINDINGS OF FACT

The Veteran's hepatitis C did not have its onset in service and is not otherwise etiologically related to her active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notification letters in May 2006 and November 2006, prior to the initial decision on the claim in June 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the letters satisfied the notice requirements.  In this regard, the letters informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was scheduled for a VA hepatitis examination in November 2011 in connection with her claim, in accordance with the Board's September 2011 remand directives.  Specifically, the Board found that a VA examination and opinion was necessary to determine the nature and etiology of the Veteran's current hepatitis C.  

Nevertheless, the Veteran did not appear for the scheduled examination in November 2011.  There is no other indication that the Veteran showed or attempted to demonstrate good cause for her failure to report.  In an October 2011 notification from the Appeals Management Center (AMC), the Veteran was advised that, under 38 C.F.R. § 3.655, when a claimant, without good cause, fails to report for an examination or re-examination, the claim is rated based on the evidence of record.  She was also provided examples of good cause, including, but not limited to, illness or hospitalization, death of an immediate family member, etc.  The October 2011 letter was not returned as undeliverable, and the Veteran is, therefore, presumed to have received it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to VA mailings). 

Additionally, the AMC issued a SSOC in August 2012, which noted that the Veteran had failed to report for the examination.  However, the Veteran did not dispute that finding, nor did she request that the examination be rescheduled or provide good cause.  As the Veteran was notified of the VA examination and failed to report for it without good cause, the provisions of 38 C.F.R. § 3.655 are for application.

The "duty to assist is not always a one-way street," and the Veteran has an obligation to actively participate in the retrieving of any information pertinent to her claim, to include attending scheduled VA examinations and identifying relevant records.  She is expected to cooperate in the efforts to adjudicate the claims, and her failure to do so subjects her to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Pursuant to 38 C.F.R. § 3.655, failure to appear for a scheduled VA examination and/or identify relevant records may detrimentally affect the claim because the subsequent adjudication will be based solely on the evidence of record.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  She has been given ample opportunity to present evidence and argument in support of her claim. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

The Veteran contends that her hepatitis C was contracted from jet gun inoculations, a hysterectomy, from having her teeth extracted, from contact with a physician's blood, or from a physical altercation with other service members during service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hepatitis C is not listed as a chronic disease at 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) is not for application.

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Recognized risk factors for contracting the hepatitis C virus (HCV) include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110) (November 30, 1998).  According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  According to the Fast Letter, there have been no case reports of HCV being transmitted by an air gun injection.  Id.  Nevertheless, it is biologically plausible.  Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes the a particular mode of transmission was the source of a veteran's hepatitis C.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hepatitis, a liver disease, or jaundice. 

Post-service, the Veteran was not diagnosed with hepatitis C until 2004.  While VA and private medical records reflect treatment for hepatitis C, there is no evidence in these records relating the condition to service.

During August 1999 and March 2001 VA pre-anesthesia assessments, the Veteran denied having a history of blood transfusions.  

During a July 2002 VA PTSD examination, the Veteran indicated that she had been hospitalized in an inpatient program "to get off drugs" over 30 years ago.

In an August 2004 VA history and physical note, the Veteran reported that she recently learned that she was hepatitis C positive.  The examiner observed that a July 2004 laboratory record reflected that the Veteran was hepatitis C positive.  The examiner noted the Veteran's report that she was involved in a knife fight as a teenager that required 52 sutures to the left side of her face.  She denied a history of blood transfusions, intravenous drug use, and tattoos.  She indicated that she had tried marijuana and LSD many years ago, but she denied a history of cocaine use.  

In a June 2006 statement, the Veteran submitted an annotated copy of a list of hepatitis C risk factors.  She indicated that she had no history of organ transplants before 1992; hemodialysis; accidental exposure to blood by health care workers; intravenous drug use or intranasal cocaine use; high risk sexual activity; or other direct percutaneous (through the skin) exposure to blood, such as by tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors.  However, she did note that she had transfusions of blood or blood products before 1992 during a hysterectomy and oophorectomy during service.

In December 2006, the Veteran provided the following statement:

The chronic infection is the Hepatitis C is the chronic infection (sic) because there is no causes, no cure, and I can give it to others, through my blood[.]  [T]he work that I do causes me to cut myself and others also.  No one knows how I got Hepatitis C.  I mean, my doctors do know[.]  I feel it came from the shot with those gun taye (sic) injections we had to take or from my operations of my female organs removal, from all my teeth being removed and the [d]octor[']s blood mixed with my (sic).  I have no idea... [E]ven my [d]octor that have (sic) been monitoring my liver for one 13 (sic) years did not see it, nor (sic) see any different (sic) in my blood tests.

In January 2008, the Veteran provided the following statement:

The hepatisus (sic) of my liver was being monitored by the military before my discharge.  About [one] year after discharge[,] I was told the [VA outpatient clinic in Winston-Salem, North Carolina] was monitoring my liver.  This tells me that something continued to be wrong with my liver after service.  About 2003 [or] 2004[,] I was diagnosed with hepatitis C at [the Salisbury VA Medical Center (VAMC)].  Hepatitis C can lie dormant for years.  Because I was being monitored on [a]ctive [d]uty and shortly after with the [VA], I believe the hepatis (sic) I have had its onset while on [a]ctive [d]uty.

During a September 2009 hearing before the Decision Review Officer (DRO), the Veteran testified that she was diagnosed with hepatitis C in 2004 at the Salisbury VAMC.  She denied getting tattoos, having blood transfusions, and sharing needles during service or after service.  Specifically, she stated that she did not require a blood transfusion during her in-service hysterectomy, salpingectomy, and oophorectomy.  She acknowledged having sex with other service members and contracting pediculosis (or "crabs") during Army Advanced Individual Training (AIT).  She also indicated that she had dental work in service, including a tooth extraction.  She recalled that the dentist had trouble removing a nerve and solicited assistance from another dentist.  The Veteran testified that the second dentist did not change his gloves after working on another patient.  She also reported that she was exposed to other service members' blood after getting into a fight in a restroom.  She stated that she had open wounds as a result of the other service members' nails and claimed that blood was passed between the two women.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for hepatitis C must be denied because the evidence of record does not show that the Veteran's current hepatitis manifested in service or is otherwise related to her military service.  

The Board notes that the Veteran is competent to report her experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Board acknowledges the Veteran's own assertions that she contracted hepatitis C during service and that the infection was dormant until it was diagnosed in July 2004, which was nearly 12 years after she separated from service.  However, the diagnosis and etiology of hepatitis C deals with an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay testimony is competent to establish the presence of varicose veins); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In this case, the Board does find that the Veteran is competent to state that she had jet gun inoculations, a hysterectomy, teeth extraction, contact with a physician's blood, or contact with other service members' blood during service.  However, while the Veteran has identified several risk factors for hepatitis C in service, there is no medical evidence of a causal relationship between these factors and the Veteran's current disability.  Absent this, the third element required to establish service connection has not been met.

The Board notes that the adjudication of this issue has been made significantly more difficult by the Veteran's failure to report for a VA examination.  According to 38 C.F.R. § 3.655, in an original compensation claim, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  The VA examination and medical opinion may have provided evidence to support the Veteran's claim, but due to her failure to report, the claim must be adjudicated based on the available evidence of record

Accordingly, entitlement to service connection for hepatitis C must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).




ORDER

Service connection for hepatitis C is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


